PER CURIAM.
This appeal is by the husband from that portion of a final judgment of dissolution of marriage relating to an award of lump sum and permanent alimony to the wife.
It is appellant’s contention that the trial court abused its discretion in awarding the wife the marital home as lump sum alimony and $140.00 per week permanent alimony because the award was not based on the appellant’s financial ability to pay such an award.
An appellate court will not interfere in the determination of the amount of alimony in the absence of a clear showing of an abuse of discretion.
The appellant has failed to demonstrate that the trial court abused its discretion. Shaw v. Shaw, 334 So.2d 13 (Fla.1976); Herzog v. Herzog, 346 So.2d 56 (Fla.1977).
Affirmed.